Citation Nr: 1515287	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neurological disability of the left upper extremity.

2. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

3. Entitlement to a compensable rating for residuals of a knife injury to the right hand and wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to August 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  Additional evidence, including an August 2010 VA examination report, has been added to the record (without a waiver of RO initial consideration) since the statement of the case (SOC) was issued in May 2010.  The RO will have opportunity to review the additional evidence in the first instance on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims on appeal.

The Veteran contends he has a neurological disability of his left upper extremity secondary to his service-connected left shoulder disability or, alternatively, his service-connected cervical spine disability.  On January 2010 VA examination, the examiner noted an electromyography (EMG) was normal.  On August 2010 VA examination, cervical strain and cervical spine DJD was diagnosed.  The Veteran reported he experiences tingling, weakness, and numbness in his left arm.  In the diagnoses section, the examiner noted his cervical spine disability "may also cause pain, numbness or tingling down the arm."  The threshold question in this matter is whether he actually has a left upper extremity neurological disability.  There is conflicting evidence in the matter, and another examination to resolve the conflict is necessary.  

The Veteran's service-connected left shoulder disability, degenerative joint disease, tendonitis, and strain with bursal fraying and partial tear of tendons, is currently rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5010-5201 (for arthritis based on limitation of motion).  The most recent VA examination to specifically evaluate the left shoulder disability was in January 2009 (more than six years ago).  His residuals of a right hand and wrist knife injury are currently rated 0 percent under 38 C.F.R. § 4.71a, Code 5299-5228 (for limitation of thumb motion).  The most recent VA examination to evaluate this disability was in May 2009 (more than five years ago).  In his March 2010 notice of disagreement, he asserted he had restricted use of his hand because the tendon was severed.  In February 2015 written argument, his representative asserted he needed contemporaneous examinations.  In light of the allegation of worsening, and the lengthy intervening period the Board agrees that contemporaneous examinations to assess the disabilities are necessary.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA evaluations and treatment the Veteran has received for his left arm (including any neurological abnormalities), left shoulder, and right hand and wrist disabilities from February 2010 to the present (to specifically include the reports of his treatment at the VA Illiana Health Care System in Danville, Illinois).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of any neurological disability of the left upper extremity.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:
(a) Please identify (by diagnosis) any neurological disability of the left upper extremity found.  

(b) If a neurological disability of the left upper extremity is diagnosed, identify the likely etiology of each such disability. Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected left shoulder and/or cervical spine disabilities?  If a neurological disability of the left upper extremity is found to not have been caused, but to have been aggravated by the service-connected left shoulder and/or cervical spine disabilities, please identify the degree of impairment that is due to such aggravation.

If a neurological disability of the left upper extremity is determined to be unrelated to the Veteran's service and not caused or aggravated by his service-connected left shoulder and/or cervical spine disabilities, the examiner should identify the etiological factor(s) for the neurological disability considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  The examiner should specifically comment on the August 2010 VA opinion noted above (that the Veteran may have neurological abnormalities of his left upper extremity that are caused by his service-connected cervical spine disability), citing to supporting clinical data and medical literature.
3. The AOJ should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left shoulder and his right hand and wrist disabilities.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Assess the current severity of the Veteran's service-connected left shoulder disability.  [The examiner must be provided a copy of the criteria for rating shoulder disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the shoulder.]  The findings must include complete range of motion studies (to include any further limitations due to pain, on use, with periods of exacerbation, etc.).  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or its equivalent) of the shoulder (and if so, the position of ankylosis), impairment of the humerus (and if so, the nature and degree of such), and/or impairment of the clavicle or scapula (and if so, the degree of such).

(b) Assess the current severity of the Veteran's service-connected residuals of a knife injury to the right hand and wrist disability.  [The examiner must be provided a copy of the criteria for rating wrist and hand disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the wrist and hand.]  Regarding the wrist, the findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or the equivalent) of the wrist (and if so, the position of ankylosis).  Regarding the hand, the findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.)  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or the equivalent) of fingers (and if so, the position of ankylosis).

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the entire record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

